Citation Nr: 0706746	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of a fracture to C5-6 with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1964 until 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously before the Board in February 2004.  
At that time, a remand was ordered to accomplish additional 
development.  Following the requested development, a rating 
action in July 2006 assigned a 40 percent evaluation for 
cervical spine degenerative disc disease with history of 
fracture of C5-6, effective September 5, 2001.  By the same 
rating action, a separate grant of service connection for 
lumbar spine disability and a 40 percent disability 
evaluation was effectuated effective September 5, 2001.  The 
lumbar spine disability has not been appealed and is not an 
appellate issue at the present time and will not be addressed 
in this decision.  

It is also noted that the veteran had perfected claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for a bilateral shoulder condition 
claimed as secondary to the veteran's service-connected 
cervical spine disability.  However, service connection for 
these issues was recently granted in a July 2006 rating 
decision.  Therefore, only the increased rating claim for the 
cervical spine remains in appellate status at this time.  The 
veteran's service connected disabilities have been rated a 
combined 100 percent.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's neck 
disability have been manifested by subjective complaints of 
pain, productive of no more than moderate limitation of 
motion; the competent evidence does not attribute any 
neurologic manifestations to the service-connected cervical 
spine disability.




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
40 percent for degenerative disc disease with residuals of a 
fracture to C5-6 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (effective 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February
 2004 and August 2004 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, such information was later provided in a July 2006 
supplemental statement of the case.  In any event, because 
the instant decision denies the veteran's claim, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, records associated with a 
disability determination of the Social Security 
Administration (SSA) are of record.  Furthermore, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his service-connected cervical spine disability.  At the 
outset, the Board notes that an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's cervical spine award is effective 
September 5, 2001, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  Therefore, the Board 
will consider any earlier clinical records that are found to 
shed additional light on the veteran's disability picture as 
it relates to the rating period on appeal. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, the evidence reveals disc disease of the 
cervical spine, necessitating analysis under the schedular 
criteria pertaining to intervertebral disc syndrome.  As 
such, both revisions of the rating schedule noted above must 
be considered.

Throughout the rating period on appeal, the veteran has been 
assigned a 40 percent evaluation for his cervical spine 
disability.  The Board will first consider whether the rating 
criteria in effect prior to September 23, 2002, afford a 
basis for an increased rating.  

The veteran's cervical spine disability was initially 
evaluated pursuant to Diagnostic Code 5010.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis. See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2006).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006), degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

Limitation of cervical motion is addressed under Diagnostic 
Code 5290.  Under that Code section, a 30 percent rating is 
warranted for severe limitation of motion.  Moreover, in 
evaluating the extent of disability, the Board must consider 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Diagnostic Code 5290 does not afford a benefit in excess of 
30 percent.  As such, it cannot serve as a basis for an 
increased rating here.  

The Board has considered whether any alternate Diagnostic 
Codes, as in effect prior to September 23, 2002, may serve as 
a basis for a higher rating.  In this regard, Diagnostic Code 
5293 provides a 60 percent rating where the evidence shows 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

In the present case, a March 2002 VA examination revealed 
that there was no tenderness on palpation of the cervical 
spine.  Neurologic examination revealed no motor deficit or 
sensory loss, and the cranial nerves were intact.

A VA orthopedic consult conducted in April 2002 indicated 
minimal tenderness to palpation on the occipital region.  
There was also minimal diffuse tenderness over the midline of 
the cervical spine and the adjacent paraspinous muscles.  
There was no palpable paraspinous muscle spasm.  Moreover, 
there was normal sensation to light touch throughout the 
upper extremities bilaterally and arm strength was 5/5 
bilaterally.  

The above findings are not commensurate with assignment of 
the next-higher 60 percent evaluation under the old version 
of Diagnostic Code 5293.  Indeed, there was no finding of 
muscle spasm or of significant neurological deficit.  
Moreover, no other competent evidence during the period in 
question supports a 60 percent rating under Diagnostic Code 
5293, as then in effect, even when considering additional 
limitation of function.

The Board has further considered whether any additional 
Diagnostic Codes support a higher evaluation.  In this 
regard, Diagnostic Code 5285, for vertebral fracture, 
provides a 60 percent rating for residuals of vertebral 
fracture without cord involvement, causing abnormal mobility 
requiring a neck brace.  Such has not been demonstrated here.  
Moreover, there are no other relevant Code sections for 
consideration.  

In sum, the evidence during the period prior to September 23, 
2002, there is no basis for assignment of an initial rating 
in excess of 40 percent for the veteran's neck disability.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the last 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected neck disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative changes of the 
cervical spine.  As noted above, one relevant orthopedic 
Diagnostic Code for consideration is Diagnostic Code 5290, 
concerning limitation of motion of the cervical spine.  

Here, a VA examination conducted in November 2002 revealed 
cervical flexion from 0 to 30 degrees.  The veteran had 
extension from 0 to 20 degrees, lateral extension from 0 to 
30 degrees, and rotation from 0 to 40 degrees.  While the 
examiner did not comment as to pain with motion, it was noted 
that there was no pain or tenderness with palpation of the 
neck.  

Based on the objective evidence as detailed above, a 20 
percent evaluation for moderate limitation of motion under 
Diagnostic Code 5290 is found to be appropriate.  In reaching 
this conclusion, the Board has relied in part on 38 C.F.R. 
§ 4.71a, Plate V, which indicates that normal cervical 
flexion is from 0 to 45 degrees, normal lateral flexion is 
from 0 to 45 degrees, and normal rotation is from 0 to 80 
degrees.  Moreover, the record does not establish additional 
functional limitation such as to allow for a finding that the 
veteran's disability picture more nearly approximates severe 
limitation of motion.  As such, a rating in excess of 20 
percent is not possible under Diagnostic Code 5290.  No other 
Diagnostic Codes are relevant to the evaluation of the 
orthopedic manifestations of the veteran's cervical spine 
disability.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  

In the present case, the veteran's neurological complaints 
relating to the lower extremities would be contemplated by 
the rating for the lumbar spine and would not provide a basis 
for evaluating the neck.  

The VA examiner in November 2002 noted that the veteran's 
neurologic evaluation was unremarkable.  Indeed, there was no 
motor deficit or sensory loss and the cranial nerves were 
grossly intact.  Moreover, a subsequent July 2003 VA clinical 
record again noted that sensation was intact.  No other 
evidence of record during the period in question indicates 
neurologic problems associated with the cervical spine 
disability. 

The Board finds that the medical evidence detailed above does 
not demonstrate even mild neurologic deficit.  As such, there 
is no basis for a compensable evaluation for the neurologic 
manifestations of the veteran's neck disability.  

Without further analysis, it is apparent that assignment of a 
separate 20 percent evaluation for the orthopedic 
manifestations of the veteran's cervical spine disability, 
with no accompanying separate neurologic rating, can not 
afford a combined evaluation in excess of that achieved 
through the 40 percent single rating currently in effect.  
Therefore, assignment of separate orthopedic and neurologic 
evaluations is not appropriate here.  Instead, the single 40 
percent evaluation currently in effect remains applicable.  
As already discussed, a rating in excess of 40 percent is not 
warranted.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under the general 
rating formula for diseases and injuries of the spine, a 40 
percent evaluation is warranted for unfavorable ankylosis of 
the cervical spine.  In order to achieve the next-higher 100 
percent evaluation with respect to the cervical spine, the 
evidence must demonstrate unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5238 for spinal 
stenosis; Diagnostic Code 5242, for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5238, and 5243.  Indeed, VA examinations 
in August 2004 and February 2006 did not reveal unfavorable 
ankylosis of the entire cervical spine.  Moreover, while the 
February 2006 VA examination revealed pain with flexion and 
extension of the cervical spine, the overall evidence does 
not demonstrate additional limitation of function to such 
extent that the veteran's disability picture could be 
considered analogous to unfavorable ankylosis of the cervical 
spine.  

The Board calls attention to Note (1) of the General Rating 
Formula for diseases and injuries of the spine.  Note (1) 
instructs the rater to separately evaluate any objective 
neurologic abnormalities under an appropriate Diagnostic 
Code.  In the present case, VA neurologic examination in 
January 2006 does note neurologic deficit of the left lateral 
thigh, but this was attributable to a lumbar disability and 
not to the cervical spine disability at issue in this appeal.  
No other evidence demonstrates neurologic symptoms 
attributable to the cervical disability.  As such, assignment 
of a separate neurologic evaluation is not appropriate here. 

In conclusion, throughout the entirety of the rating period 
on appeal, the currently assigned 40 percent evaluation for 
degenerative changes of the cervical spine is appropriate and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the cervical spine with  
residuals of a fracture to C5-6 is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


